DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive. Applicant makes the following remarks and arguments with respect to the specification, claims, and applied prior art references. These are all addressed by the Examiner below.
Applicant states the printer can be adapted to work with any set of ink colorants, the specification enabling a printer to be provided that can use various exemplary ink colorant configurations, depending on the needs and preferences of a particular customer, the printer comprising any number of slots or ports for receiving colorant units, where one or more such slots or ports being empty or filled with dummy colorant units or ink cartridges (referring to p. 4, lines 18-26 and p. 5, lines 5-6 in the specification).
The Examiner notes the claims recite only a colorant unit comprising a container for one or more colorants (any colorants). While disclosed in the specification, the claims are not limited to using any specific ink colorant configuration based on a specific need or otherwise, nor the printing apparatus comprising any number of slots or ports for receiving colorant units, where one or more such slots or ports being empty or filled with dummy colorant units or ink cartridges.

The Examiner notes however that the claims only recite information identifying one or more characteristics of one or more colorants including data relating to the constituent part that each particular colorant plays in an overall colorant-set configuration for a printer apparatus.  The information can be any colorant information (e.g., colorant color and/or other characteristics). The Examiner requests an explanation of why the colorant information is somehow limited to something other than each colorant color (e.g., CMYK or otherwise) or physical characteristics (e.g., chemical composition, chemical properties, density) and therefore why such colorant color information is not data relating to the constituent part that each particular colorant plays in an overall colorant-set configuration for a printer (e.g., to determine a color profile needed to convert print data to an output color space suitable for the printer). 
Applicant argues the cited references do not teach or suggest each colorant unit providing data relating to the constituent part that its particular colorant plays in an 
Specifically, Applicant argues that Bhaumik describes providing colorant information that indicates what type of colorant is loaded (par. 17 and 21) and considers the “colorant 108 installed at printer 102”, where the colorant 108 might by CYMK or monochromatic in the examples disclosed (par. 25), but that there is no teaching or suggest that each of multiple colorant units includes information that specifies its own constituent role in a larger color configuration.  
And Applicant argues that while Miura is cited for describing an “information storage device comprising information that identifies one or more characteristics of one or more colorants contained in the container of the colorant unit” (par. 9, lines 10-12 and col. 12, lines 10-15), Miura is still not a teaching or suggestion of “including data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus” (recited in claim 1).
	Referring to Applicant’s arguments on the applied prior art, the Examiner notes the breadth scope of the limitation that the “colorant information provided by each colorant unit effectively provides data relating to the constituent part that each particular colorant plays in an overall colorant-set configuration for a printer” covers any information from which the constituent part that each particular colorant plays in an overall colorant-set configuration including information identifying each colorant color (e.g., CMYK or otherwise). Bhaumik discloses this colorant information 110, which is 
	Referring to the other applied prior art, the Examiner notes that Miura was relied only for teaching the details of the container, information storage device, and interface to show the obvious modification of Bhaumik in view of Miura resulting in a combination of features which claims read on.  Miura was not relied on to teach or suggest of providing data relating to a constituent part that each colorant plays in an overall colorant-set configuration for the printer apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-2, 4-13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhaumik et al (US 2012/0194592 A1) and Miura (US 8619303 B2).
Referring to claims 1 and 11:
Bhaumik et al retrieve information of colorants installed in a printing apparatus that is used to provide data relating to a constituent part (color and physical characteristics) that each colorant plays in an overall colorant-set configuration (e.g., CMYK) to determine the correct color profile for the printing apparatus, wherein the information allows the printing apparatus to compute how hardware resources of the printing apparatus are to be configured (par. 15-18, 20-21, and 23-25).  Bhaumik et al determines the color profile to be used based on the information of colorants and the print engine.  Therefore the resources (colorants) of the printer to be used are inherently determined.  That is, the color profile that is to be used when converting print data to match the output color space of the printer inherently determines the printer resources (amount of each colorants) that are to be used (par. 5).  Different color profiles require different amounts of colorants to be used.  
Miura discloses a colorant unit comprising:
a container for one or more colorants (col. 9, lines 4-5: color cartridges IC1 to IC8 in the cartridge holder 69);
an information storage device (memory 47) attached to the container (col. 9, lines 7-9);
an interface (communication circuits 46 and controllers 41/42) to provide communication between the information storage device and a printer apparatus (col. 12, lines 1-34);

It would have been obvious to one of ordinary skill in the art to have modified Bhaumik et al in view of Miura, both in the same field of endeavor, to identifying one or more characteristics of one or more colorants contained in the ink cartridge and thereby allow the printer apparatus to determine the correct color profile for the printer apparatus to be used in order to improve ink management and avoid printing errors, waste, and/or delays.
Referring to claims 2 and 4-9:
In the combination of Bhaumik et al and Miura, the colorant information comprises information relating to any kind of physical characteristic of the one or more colorants including reflectance, reflectivity, opacity, transmissivity, drop or particle weight, shape, or size (see at least par. 15 in Bhaumik et al).
Referring to claims 10:
In the combination of Bhaumik et al and Miura, the colorant is ink (see Miura), but could also be ink or toner (see at least par. 15 in Bhaumik et al).
Referring to claim 12:
In the combination of Bhaumik et al and Miura, the information allows the printing apparatus to determine a new color separation for the overall colorant-set configuration (e.g., the color profile allows new color separations to be determined for the overall CMYK colorant-set configuration, par. 25).

Referring to claims 13 and 19:
In the combination of Bhaumik et al and Miura, the information is arranged to permit a remote entity (printer server 118) in communication with the printing apparatus (102) to calculate the new color separation for the overall colorant-set configuration for the printing apparatus (the print server 118 determines a correct color profile for printer 102 using colorant information 110, par. 18, 23, 24-25).
Referring to claims 16:
This is the method claim that incorporates all the subject matter of original claim 1 in the functional use of the colorant unit as used in the combination of Bhaumik et al and Miura presented above and is therefore as rejected on that basis.
Referring to claims 18:
In the combination of Bhaumik et al and Miura, configuring the operation of the printer apparatus comprises configuring a hardware and/or firmware and/or software resource of the printer apparatus according to the determined colorant-set configuration (as presented above and in view of par. 26 in Bhaumik et al).

Claims 14-15 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhaumik et al in view of Miura as applied to claims 11 and 16 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claims 15 and 20:
Miura discloses use of printer driver 122 that includes color conversion unit 127a (par. 38) and Bhaumik et al discloses implementation of the invention in software (par. 26). And downloading required or updated print drivers is well-known in the prior art. It 
Referring to claims 14 and 21:
Printers with processing pipelines such as various types of halftoning where the use thereof depends on colorant information as discussed above is well known. It would have been obvious to one of ordinary skill in the art to have modified the combination of Bhaumik and Miura in view of the well-known prior art, whereby the colorant information allows the printing apparatus to determine a printing pipeline to be used based on the overall colorant-set configuration in order to facilitate the use of a printer’s processing pipeline, such as halftoning, for optimum performance based on particular printing colorant attributes.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art searched and of record neither anticipates nor suggests in the claimed combinations, when the colorant-set configuration is determined not to match the predetermined set of valid colorant-set configurations, computing parameters for configuring operation of the printer apparatus based on an unmatched colorant-set configuration.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Scott A Rogers/
Primary Examiner, Art Unit 2672
18 March 2021